Citation Nr: 1816491	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for dementia.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014 and May 2015, the Board remanded the claims for further development.

A claim of service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.

Additional evidence was received subsequent to the February 2017 supplemental statement of the case (SSOC), including VA treatment records.  However, the Board finds that the additional evidence is cumulative to that already of record.  Thus, a remand for a supplemental statement of the case is not necessary for the claims.  See 38 C.F.R. § 20.1304(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's low back disability did not have its onset in service or within one year of service, is not related to service and was not caused or aggravated by his service-connected cervical spine disability.

2.  The Veteran's peripheral neuropathy of the bilateral upper and lower extremities did not have its onset in service or within one year of service, is not related to service and was not caused or aggravated by his service-connected cervical spine disability.

3.  The Veteran does not have PTSD; his diagnosed mental disorder, to include depression, is not related to service or his service-connected cervical spine disability.

4.  The Veteran's dementia is not related to service and was not caused or aggravated by his service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a mental disorder, to include PTSD and depression, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for dementia have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying active service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Low Back

The Veteran asserts that his low back disability is related to service or his service-connected cervical spine disability.

The service treatment records are silent for complaints, treatment or diagnosis of a low back disability.

A February 2011 private medical opinion was submitted in which the examiner indicated the Veteran had continuous strong back pain that was worsening.  She noted recurrent episodes of locking and stiffness.  The examiner stated the Veteran seriously injured his back while in service and his duties caused him inflammation and degenerative changes.

The Veteran was afforded an August 2011 VA examination in which he was diagnosed with lumbar spondylosis and mild upper lumbar dextroscoliosis possibly positional in nature.  No etiology opinion was offered.  Therefore, a November 2011 VA examination was obtained in which the examiner again diagnosed the Veteran with lumbar spondylosis.  The Veteran reported that approximately ten years prior, he developed low back pain, described as deep and dull that limits him from bending.  The examiner indicated the Veteran's lumbar condition is less likely than not related to the Veteran's service-connected cervical disorder, but instead is related to the expected changes that occur as part of the normal process of aging.

The claim came before the Board in September 2014 and was remanded for further development, including a VA examination to determine the etiology of his low back disability.  The Veteran was afforded an October 2014 VA examination in which he was diagnosed with degenerative arthritis of the spine.  He reported to the examiner problems with his back since service.  The examiner concluded the Veteran's low back disorder was not related to service.  He stated the claims file and service treatment records were reviewed and there is no evidence of a low back condition, as well as no complaints of symptoms related to low back pain or a low back injury.  Additionally, he stated there is no evidence in the service treatment records or the other available medical records showing the Veteran's service-connected cervical conditions caused or aggravated his lumbar disorder.  He indicated the diagnosed lumbar degenerative joint disease (DJD) and degenerative osteoarthritis of the cervical spine are both located in the spine, but the cervical disability less likely than not causes, induces or aggravates the lumbar condition.

The October 2014 examiner discussed the February 2011 private medical opinion in support and noted that the February 2011 examiner reported a "serious back injury while at service."  The VA examiner indicated there was no mention in the February 2011 opinion that the Veteran's service treatment records were reviewed and no indication that a physical examination was performed by the author of the opinion.
The claim was again remanded in May 2015 for an additional VA examination.  The Veteran was afforded an October 2015 examination, in which the examiner indicated the Veteran's low back disorder was not related to service.  She stated the service treatment records are silent for evaluations, complaints and/or treatment of a back disorder during service or the years after.  She noted the present radiological findings are compatible with degenerative changes expected to occur with the normal aging process.  Further, she indicated there is no objective evidence in the record that the Veteran's service-connected condition caused or aggravated his lumbar condition.  She stated cervical and lumbar conditions have different anatomical locations with different biomechanical properties and different pathophysiological processes unrelated to each other.

Analysis

After review and consideration of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  The Veteran has a current low back disability, found to be degenerative arthritis.  However, the evidence is not sufficient to support a finding that the Veteran's current disorder had its onset in, or was otherwise related to service.  There is also not supporting evidence for a finding that the Veteran's service-connected cervical spine disability caused or aggravated his back disorder.

Significant persuasive evidence is found with the October 2014 and October 2015 VA examination reports.  These opinions adequately addressed the record, including the service treatment records and the February 2011 private opinion in support of the Veteran's claim.  The VA examiners noted that the Veteran's service treatment records were silent for complaints, treatment or diagnosis of a low back disorder and further, that the diagnostic evidence supports the Veteran's current back disorder is consistent with the natural aging process.  Additionally, with respect to secondary service connection, the October 2014 examiner stated that while the lumbar condition and cervical disorder are both located in the spine, the cervical disorder less likely than not causes, induces or aggravates the lumbar condition.  Moreover, the October 2015 examiner indicated the cervical and lumbar disorders have different anatomical locations with different biomechanical properties and different pathophysiological processes unrelated to each other.

Particularly, the Board finds that the opinion of the October 2015 VA examiner deserves significant probative weight, as it persuasively addresses the complex medical question of whether the current low back disability is related to service or a service-connected disorder.  In forming her opinion, the VA examiner reviewed and considered the relevant evidence of record regarding the onset of the Veteran's back condition.  However, she found no connection between his back disorder and service and gave a well-reasoned explanation with clear conclusions that the lumbar and cervical conditions are unrelated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes the February 2011 private opinion that indicated the Veteran injured his back in service.  However, the examiner did not have access to the Veteran's relevant medical history, as no such injury is found in the service treatment records and the Veteran has not submitted other relevant evidence that a back injury occurred during service.  Therefore, the Board finds the February 2011 opinion is afforded less probative weight than the October 2015 VA examination report.

Additionally, the Board acknowledges that the Veteran has reported that his condition had its onset in service; however, the Veteran is a lay person.  A lay person is competent to report objective signs of illness, such as back pain, and therefore, the Veteran is competent to report that his back pain began in service.  However, there is no indication that he has specialized training in diagnosing or determining the etiology of spine disorders, which in this case is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board further notes the Veteran's reports of the onset of his back disorder are contradictory.  In the November 2011 VA examination, the Veteran reported that approximately ten years prior, he developed low back pain.  However, during the October 2014 VA examination, he reported his back pain has been present since service.  Due to these inconsistent statements, as well as the lack of back complaints in the service treatment records, the Board does not find credible the Veteran's statements about the onset of his back disorder during service and a continuity of symptomatology is not supported.  Thus, his statements are afforded less probative weight than the probative medical evidence.

The Board notes the record has showed degenerative arthritis of the back is documented, including with radiographic evidence.  While the Veteran has arthritis, the evidence does not establish that the disability manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  As noted, the Veteran's service treatment records are silent for abnormalities of the spine or other musculoskeletal system, including his May 1955 separation examination.  It also follows that there is no combination of manifestations sufficient to identify the disease entity in service to allow for service connection based on continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Additionally, there was no other medical evidence supporting a back disorder received within one year of service.

In sum, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved, and service connection for a low back disability is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran asserts that his peripheral neuropathy of the bilateral upper and lower extremities is related to service.  Alternatively, he contends the disorders are related to his service-connected cervical spine disability.

The service treatment records are silent for complaints, treatment or diagnosis for peripheral neuropathy.

The February 2011 private examiner indicated the Veteran's neck and back disorders bring about problems or radiculopathy and neuropathy.  The Veteran reported pain, numbness and pinprick sensation in his upper and lower extremities.  She stated "it is more probable than not that his back problem has aggravated and also caused radiculopathy or neuropathy problems."

The Veteran was afforded an August 2011 VA examination in which he was diagnosed with peripheral neuropathy of the upper and lower extremities.  He had weakness of the arms and legs and a history of falls.  The examiner indicated the peripheral neuropathy diagnosis was not caused by or the result of the service-connected degenerative osteoarthritis of the cervical spine.  He stated the peripheral neuropathy conditions and the cervical spine disorder are two different disease entities with different pathophysiological processes, unrelated to each other.  He noted the medical literature supports that hormonal imbalances can disturb normal metabolic processes and can cause neuropathies.  He stated the Veteran suffers from hypothyroidism and that "an underproduction of thyroid hormones (hypothyroidism) slows metabolism, leading to fluid retention and swollen tissues that can exert pressure on peripheral nerves."

The claim was remanded in September 2014 for an additional VA examination to determine the etiology of his peripheral neuropathy.  In the October 2014 VA examination, the Veteran described subjective sensory changes approximately ten years prior.  The examiner indicated the peripheral neuropathy impacted the Veteran's functional impact and that he has a mild case of lower extremity neuropathy.  He noted the conditions are not related to the Veteran's service as his symptoms started about ten years prior, in 2004, and his service treatment records are silent for any complaints.  He stated the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was also not caused or aggravated by his service-connected cervical spine disability.  He indicated there are no anatomical or physiological mechanisms that could link the conditions and no nexus of causality among the different manifestations.

The claim was remanded in May 2015 for further development and the Veteran was afforded an October 2015 VA examination.  The Veteran reported to the examiner having problems with his hands and feet, beginning a couple of years prior.  The examiner noted weakness of the upper and lower extremities and balance problems secondary to neuropathy preclude the Veteran from walking and hand dexterity.  With regard to the etiology of the disorder, she stated there is no connection between the Veteran's upper and lower extremity peripheral neuropathy and his military service.  She noted the Veteran's pattern of neuropathy is a stocking distribution and given his history, diabetes is a contributing factor.

Analysis

The Board finds that the preponderance of the evidence is against the claim of service connection for peripheral neuropathy of the upper and lower extremities.  There is no connection between his current disorder and service and the weight of the probative medical evidence shows his service-connected cervical spine disability did not caused or aggravate his peripheral neuropathy disorder.

In reaching such conclusion, the Board accords great probative weight to the October 2014 and October 2015 VA examiners' opinions.  The October 2014 examiner indicated the conditions are not related to the Veteran's service as his symptoms started about ten years prior, in 2004.  He stated the Veteran's service treatment records were silent for any complaints.  He also reported that there are no anatomical or physiological mechanisms that could link the cervical and peripheral neuropathy conditions, to include on the basis of aggravation.  Moreover, the October 2015 examiner indicated his peripheral neuropathy is connected to his history of diabetes and not the cervical disability.

The Board acknowledges the February 2011 private examiner who concluded the Veteran's neck and back disorders led to radiculopathy and neuropathy.  She stated "it is more probable than not that his back problem has aggravated and also caused radiculopathy or neuropathy problems."  However, the physician did not specifically address whether the peripheral neuropathy was related to the Veteran's neck or low back, as these conditions are anatomically separate and the Veteran's low back condition is not service-connected.  Further, subsequent to the private opinion, three VA examinations were obtained and each supported that the Veteran's peripheral neuropathy was not related to his cervical disorder.  As noted, the October 2014 examiner stated there are no anatomical or physiological mechanisms that could link the peripheral neuropathy and cervical conditions.  Further, the October 2015 examiner linked the peripheral neuropathy to the Veteran's history of diabetes.  Therefore, the Board finds the February 2011 opinion to be less persuasive than the subsequent October 2014 and October 2015 VA opinions.  See Nieves-Rodriguez at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The evidence also does not establish that peripheral neuropathy manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  As noted, the Veteran's service treatment records are silent for neurological abnormalities, including his May 1955 separation examination.  It also follows that there is no combination of manifestations sufficient to identify the disease entity in service to allow for service connection based on continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Additionally, there was no other medical evidence supporting a neurological disorder received within one year of service.

In sum, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved, and service connection for peripheral neuropathy of the upper and lower extremities is not warranted.  See 38 U.S.C. 
§ 5107 (b); 38 C.F.R. § 3.102.

A Psychiatric Disorder and Dementia

The Veteran asserts that he has a psychiatric disorder, to include PTSD and depression, which had its onset during, or is otherwise related to, service.  Alternatively, the evidence has been reviewed to determine if a psychiatric disorder was related to his service-connected cervical disorder.  The evidence was also examined to determine if his diagnosed dementia is related to service or a service-connected disability.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The Veteran's service treatment records contained no psychiatric complaints, treatment or diagnosis.  However, the service personnel and treatment records show the Veteran was in combat and was hit with a grenade fragment, injuring his right hand and causing abrasions to his forehead.  As referenced above, the Veteran served on active duty from October 1950 to May 1955 and among other honors, was in receipt of a Combat Infantryman Badge and a Purple Heart Medal.

The February 2011 private opinion indicated the Veteran had nervous problems since he left service and the problems were aggravated by his already service-connected back conditions.  The examiner noted sleep problems, nightmares and flashbacks of traumatic incidents he had during service.  The Veteran had episodes feeling scared, nervous, hypervigilant, and that he was being watched.  The examiner stated loud noises and crowded places make him anxious and he seeks to avoid circumstances that evoke recall.  She further indicated the Veteran has depressed mood, decreased interest, low energy, difficulty with concentration and memory, isolation and suicidal thoughts.  She indicated during service, the Veteran was ambushed multiple times, putting his life at risk of death.  Additionally, the Veteran witnessed the death of fellow soldiers, as he was an Infantryman and in the front line of battles.  The examiner indicated it is more probable than not the Veteran's nervous disorder is secondary to service and his service-connected conditions.

Consistent with his service, the Veteran submitted a June 2011 statement in which he indicated he was wounded with a shell fragment during his service in Korea and he witnessed fellow soldiers killed, including his lieutenant in the same attack.  As such, the Board concedes combat stressor s during service.

The Veteran was afforded an August 2011 VA examination in which the examiner diagnosed the Veteran with dementia, not otherwise specified.  She stated the Veteran's cognitive impairment overshadows any other psychiatric symptoms the Veteran might be exhibiting at that time and no other mental disorder was found.  With regard to PTSD, the examiner indicated no current diagnosis could be reported.  She stated the Veteran met the DSM stressor criteria for PTSD; however, he did not fulfill the symptom criteria for persistent re-experiencing the traumatic event.  Additionally, she noted, he did not meet the symptom criteria for persistent avoidance of the stimulus, nor the symptom criteria for persistent hyperarousal.  She indicated the in-service trauma also did not cause impairment in social, occupational or other areas of functioning, as the Veteran was gainfully employed following service until 1982 when he retired due to his age and the duration of his work.

Following the September 2014 remand, the Veteran was afforded an October 2014 VA examination related to dementia.  The examiner diagnosed the Veteran with thrombosis, TIA or cerebral infarction, as well as cognitive disorder.  He indicated the Veteran was admitted to a VA medical center in 2001 due to frontal headaches, diplopia and suspicion of a cerebrovascular accident.  The Veteran reported his subjective sensory changes began approximately ten years prior and the memory changes began approximately four years prior.  The examiner concluded the dementia was not related to service as the changes began approximately four years prior and his service treatment records are silent for any complaints suggestive of dementia.

The Veteran's claims were remanded in May 2015.  The Board directed the RO to obtain an additional VA examination to determine the etiology of the Veteran's dementia, as well as the etiology of each diagnosed psychiatric disability.

A December 2015 VA examination was obtained in which the examiner diagnosed the Veteran with unspecified depressive disorder and unspecified neurocognitive disorder.  The examiner indicated the diagnoses are separate and distinct; however, neurocognitive disorders are risk factors for depressive disorders and are commonly comorbid conditions.  He noted the Veteran's military combat history and that his symptoms include depressed mood, anxiety and chronic sleep impairment.  He concluded after review of the record, the Veteran does not have symptoms that would meet the DSM criteria for a diagnosis of PTSD.  He stated the Veteran does meet the stressor criteria for his military service in Korea, as well as the intrusion symptoms for nightmares; however, he does not meet the other criteria, including avoidance; negative alterations of cognitions and mood; and alterations or arousal and reactivity.

The December 2015 examiner indicated the Veteran's neurocognitive disorder is not related to service, as he was able to study following service and worked successfully in the Puerto Rico Water and Sewer Authority for many years, until he retired in 1982.  He stated the neurocognitive disorder (mild cognitive impairment) is most probably related to his advanced age and the prior cerebrovascular accident in 1998.  Additionally, the examiner stated the Veteran's dementia is not related to his cervical spine disability.  The VA physician addressed the February 1992 private opinion in support and noted Dr. N.O. cannot be considered as pertinent to the issue as she is a general practitioner and not a qualified physician to diagnose or treat mental disorders.  He stated the Veteran began psychiatric treatment in 2007, 52 years following service.  Further, he indicated the Veteran's depressive disorder, as stated by the Veteran himself, is related to having been placed in a nursing home and being away from his wife and children.  Thus, he concluded the diagnosed psychiatric disorders are not related to service.

The Board notes the Veteran has sought psychiatric treatment through the VA Medical Center.  A February 2017 VA treatment record indicated a PTSD screening was negative for PTSD.

Analysis

Based on this evidence, the Board finds the preponderance of the evidence is against the Veteran's claims of service connection for a psychiatric disorder, including PTSD and depression, as well as his diagnosed dementia or neurocognitive disorder.

The August 2011 and December 2015 VA examiners indicated no PTSD diagnosis could be established and no other medical evidence effectively established a diagnosis of PTSD.  Thus, based on the evidence of record, the Veteran's claim for PTSD cannot be established as the evidence does not sufficiently show that Veteran has a current disability during the pendency of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no probative evidence of a PTSD diagnosis prior to the Veteran's filing of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

With regard to the diagnosed psychiatric disorders, as well as dementia, the weight of the medical evidence supports the conditions are not related to service or a service-connected disorder.

The Board has weighed the relevant evidence of record, including the February 2011 opinion of Dr. N.O., and the VA examinations of record.  After careful review, the Board accords great probative weight to the December 2015 VA examination report from a VA psychologist.  The physician's post-remand opinion is persuasive as it is predicated on a review of the record, to include the February 2011 opinion in support.  The December 2015 opinion considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Additionally, the examiner offered clear and concise conclusions discussing the diagnosed conditions and the rationale behind why PTSD was not diagnosed.  Further, he adequately explained why the diagnosed mental conditions were not related to service or his service-connected cervical disability.  See Nieves-Rodriguez at 295.

The Board acknowledges the February 2011 opinion in support, as well as the Veteran's combat service and grenade wound, leading to the award of a Purple Heart.  The February 2011 examiner noted significant psychiatric symptoms, including sleep problems, nightmares, flashbacks and avoidance.  She also discussed that during service the Veteran was at risk of losing his life and witnessed other soldiers killed.  She stated it is more probable than not the Veteran's nervous disorder is secondary to service and his service-connected conditions.

In weighing the evidence of record, the Board cannot ignore the VA examinations of record from August 2011, October 2014 and December 2015.  The VA examiners did not establish a diagnosis of nervous disorder.  Further, as noted by the December 2015 examiner, the diagnosed conditions of depressive disorder and neurocognitive disorder are not related to service.  The examiner addressed the Veteran's combat service but indicated, as noted above, no diagnosis of PTSD could be established.  Further, he indicated, the neurocognitive disorder could not be linked to service, as the Veteran worked and functioned effectively for a significant amount time following service and his disability was related to age and his cerebrovascular accident.  Further, the Veteran's depression could not be connected to service or his service-connected cervical spine disability, as the examiner reported the Veteran himself linked the disorder to being placed in a nursing home and away from his family.  Jackson v. Virginia, 443 U.S. 307, 319 (1979) (stating it is "the responsibility of the trier of fact fairly to . . . draw reasonable inferences from basic facts to ultimate facts"); Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Additionally, the December 2015 examiner noted that as a psychologist, he is better suited to address the etiology of the Veteran's psychiatric disorders than a general practitioner.  Thus, the Board places greater probative weight on the December 2015 opinion than the other medical evidence of record, to include the February 2011 opinion.

To the extent the Veteran has claimed his psychiatric disorders are related to service, the Board notes the Veteran is a lay person.  The Board is highly sympathetic to the Veteran's psychiatric claim and acknowledges his combat service and Purple Heart Medal.  However, an opinion as to the cause of a psychiatric disorder or dementia, including whether such was caused or aggravated by a cervical disability, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1372.  Psychiatric and neurocognitive conditions are not the type that are readily amenable to lay probative comments regarding etiology because they are medically complex questions and a medical expert is required to determine the etiology of such conditions.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the Veteran's contentions are of less probative value than the December 2015 VA psychologist's opinions.


In sum, the Veteran's psychiatric disorders and dementia are not related to service or his service-connected cervical disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable and service connection is not warranted for a psychiatric disorder and dementia.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

Service connection for a psychiatric disorder is denied.

Service connection for dementia is denied.




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


